Evans, Judge.
The defendant was tried by accusation and convicted of theft by taking. She was sentenced to serve 12 months. A motion for new trial was duly filed, heard and overruled. Defendant appeals. Held:
Defendant was charged with unlawfully removing one pair of knit pants (Tagmar), of the value of $27, the property of Dick Ferguson’s Clothing Store, Inc., from Ferguson’s immediate place of display, with intent to deprive the owner of possession thereof. See Code Ann. § 26-1802.
The evidence showed the defendant took a pair of trousers off a particular table; placed them under her right arm; then buttoned her coat; swung her handbag over her shoulder. As she attempted to walk from the "Saxon Shop,” she was stopped by the manager of Dick Ferguson’s Clothing Store, who jerked the trousers from her as she attempted to escape from him. Held:
This case comes to this court for solution of one point only, to wit: Was the evidence sufficient to support the verdict? We conclude that it was sufficient, although the evidence as to proof of ownership and value was not as clear as it could have been.

Judgment affirmed.


Hall, P. J., and Clark, J., concur.